Citation Nr: 0410449	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  99-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
gunshot wound to the right shoulder.  

2.  Entitlement to a permanent and total rating for non-service 
connected VA pension benefits.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to December 
1975.  

This appeal arises from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Denver 
Colorado, which denied the veteran's application to reopen his 
claim for service connection for residuals of a gunshot wound of 
the right shoulder.  It also arises from a February 1999 rating 
decision which denied entitlement to non-service connected pension 
benefits.  

The Board of Veterans' Appeals remanded the claims to the RO in 
March 2001 in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  The RO notified the veteran of the passage and 
provisions of the VCAA by letter in April 2002 and issued a 
supplemental statement of the case to the veteran in August 2002 
which included the new regulations effectuating the VCAA.  The RO 
completed the actions ordered in the remand and the claims have 
been returned to the Board for further adjudication.  Stegall v. 
West, 11  Vet. App. 268 (1998).  

The issues of service connection for residuals of a gunshot wound 
to the right shoulder and entitlement to non-service connected 
pension are addressed in the remand appended to this decision.  
The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a gunshot 
wound to the right shoulder in a April 1977 rating decision.  The 
veteran was notified of the denial by the RO in an April 1977 
letter.  The veteran did not file a notice of disagreement or 
appeal the April 1977 rating decision.  

2.  The evidence submitted since the April 1977 rating decision is 
new and not previously of record, it is so significant that it 
must be considered in order to fairly consider the claim on the 
merits.  


CONCLUSIONS OF LAW

1.  The April 1977 rating decision of the RO is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 19.153 
(1976).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
gunshot wound to the right shoulder.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to reopen this claim.  The question of further notifying 
and assisting the veteran with the development of the claim under 
VCAA is addressed in the remand.

Factual Background.  The veteran filed a claim for service 
connection for residuals of a gunshot wound in February 1977.  The 
RO denied the claim in an April 1977 rating decision.  The veteran 
was notified his claim was denied in an April 1977 letter from the 
RO.  The only communications received by the RO within one year of 
that date were a dependency form and the veteran's Form DD 214.  

The evidence in the claims folder at the time of the April 1977 
rating decision consisted of the veteran's service medical 
records.  They included the entrance examination dated in January 
1975 which revealed a foreign body retained in the right shoulder.  
In service during recruit training the veteran had recurrent 
symptoms in the right shoulder and some fragments were removed 
from the right pectoral region with a brief remission of his 
symptoms for three weeks.  Afterwards the veteran had recurrent 
pain in the right shoulder.  He was referred for evaluation by the 
Medical Board.  The Board concluded the veteran did not meet the 
minimum standards for enlistment and recommended he be discharged 
as medically unfit.  

The evidence submitted since April 1977 consists of VA records of 
treatment for right shoulder pain, and statements and testimony 
from the veteran; the latter was presented at a hearing before the 
undersigned Veterans Law Judge in August 2003.  The veteran 
testified at the videoconference hearing in August 2003 that after 
he had fragments removed from his right shoulder in service, he 
began to have numbness and tingling in his right hand and fingers.  
(T-6).  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and has 
not been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2001).  

A Notice of Disagreement shall be filed within 1 year from the 
date of mailing of notification of the initial review and 
determination; otherwise, that determination will become final and 
is not subject to revision.  The date of the letter of 
notification will be considered the date of mailing for the 
purposes of determining whether a timely appeal has been filed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2003).  

Except in the case of a Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant, or within the 
remainder of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever period 
ends later.  38 C.F.R. § 20.302 (2003).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 
3.156(a) (2001) provides as follows:  

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.

The provisions of 38 C.F.R. § 3.156 were changed, but only for 
claims filed on or after August 29, 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001), codified at 38 C.F.R. § 3.156.  The veteran's 
application to reopen his claim was filed prior to that date; 
consequently, the version of § 3.156 in effect before August 29, 
2001 applies.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the decision in Hodge.  

Analysis.  The rating decision of the RO in April 1977 denied 
service connection for residuals of a gunshot wound of the right 
shoulder on the basis that it was a preexisting disability that 
was not aggravated during service.  The veteran was notified of 
the denial in April 1977.  The claims folder does not contain a 
notice of disagreement with the April 1977 rating decision dated 
within one year of the notice.  The April 1977 rating decision is 
final.  38 C.F.R. §§ 3.104, 19.153 (1976).  

The evidence submitted since the April 1977 decision includes VA 
records of post- service treatment for continuing right shoulder 
pain and the veteran's testimony that he began to have numbness 
and tingling in his right hand and fingers after fragments were 
removed from his shoulder in service.  The medical evidence 
relates to the question of a current disability and the veteran's 
testimony is relevant to the question of whether a pre-existing 
right shoulder disability was aggravated during service.  Such 
evidence was not previously of record and is significant enough 
that it must be considered in order to fairly adjudicate the 
veteran's claim.  The Federal Circuit has clearly stated that new 
and material evidence does not have to be of such weight as to 
change the outcome of the prior decision.  Hodge, supra.  The 
Board finds that new and material evidence has been received to 
reopen the claim.  38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for residuals of a gunshot wound to 
the right shoulder is reopened.  The appeal of the veteran is 
granted to this extent only.  

REMAND

The veteran's reopened claim for service connection for residuals 
of a gunshot wound of the right shoulder must be remanded to the 
RO for adjudication on the merits.  In Bernard v. Brown, 4 Vet. 
App. 384 (1993), the United States Court of Veterans Appeals held 
that before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced by being denied those 
opportunities.  To ensure the veteran has the opportunity to 
submit evidence and argument to support his claim it must be 
remanded to the RO for de novo review.  

The service medical records in the claims folder do not include 
any records of the procedure to remove metallic fragments from the 
veteran's right shoulder or any records dated in January and 
February 1975 of the first evaluations of his right shoulder pain 
in service.  Those records would be of probative value in 
determining whether or not the veteran's right shoulder disability 
was aggravated during service.  The RO must attempt to obtain 
these records.  38 C.F.R. § 3.159(c)(2).  

The Board further finds that, given the question presented, the 
veteran should be examined by VA to obtain a competent medical 
opinion addressing whether of not his residuals of a gunshot wound 
of the right shoulder were aggravated during service.  38 C.F.R. § 
3.159 (c)(4)(2003); Cotant v. Principi, 17 Vet. App.  116 (2003).  

The veteran is seeking a permanent and total rating for non-
service connected pension benefits.  At his hearing in August 2003 
the veteran testified it had been ten years since he was able to 
work full time.  He had only been able to work part time due to 
the pain in his right shoulder, low back pain and fatigue, which 
he related to Hepatitis C.  Additional development is necessary to 
obtain information about the veteran's employment record and the 
nature and severity of his claimed disabilities.  Although the 
veteran was examined in December 1998 the VA physician did not 
evaluate the veteran's low back or address to what degree his 
Hepatitis C caused symptoms, to include fatigue.  In addition the 
RO did not request a medical opinion as to whether the veteran's 
disabilities were of a permanent nature and if they prelude 
substantially gainful employment.  38 C.F.R. § 3.342 (2003).  For 
that reason an additional examination should be afforded the 
veteran.  38 C.F.R. § 3.159 (c)(4)(2003); Roberts v. Derwinski, 2 
Vet. App. 387, 389 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  

In view of the foregoing, this appeal is remanded to the RO for 
the following development:

1.  The RO must assure compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2003).  The RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.  The 
RO should provide the appellant written notification specific to 
his claims of the impact of the notification requirements on his 
claims.   

2.  The RO should contact the appellant to obtain the names and 
addresses of all medical care providers who evaluated or treated 
him for any of his disabilities, to include residuals of a gunshot 
wound to the right shoulder, a low back disability, 
gastroesophageal reflux disease, residuals of a nasal fracture, 
and Hepatitis C.  After securing the necessary releases, the RO 
should obtain these records.  

3.  The RO must ask the veteran to identify the treatment facility 
in service where he had metallic fragments removed in early 1975.  
The veteran should be as specific as possible as to the date and 
place of the procedure and indicate whether or not he was treated 
as an inpatient.  The RO should make another request for the 
veteran's service medical records including a specific request for 
any clinical or inpatient treatment identified by the veteran.  

4.  The veteran should be afforded a VA social and industrial 
survey to assess the veteran's employment history and day-to-day 
functioning.  A written copy of the report should be inserted into 
the claims folder.

5.  The veteran should be afforded a VA orthopedic or muscles 
examination to evaluate his residuals of a gunshot wound of the 
right shoulder or chest region.  The claims folder should be made 
available to the examiner for review before the examination.  The 
examiner is asked to indicate in the examination report that a 
review of the claims file was accomplished.  Following that 
review, to include the service medical records, which show that 
the veteran was evaluated for right shoulder pain, and the 
examination, the physician is requested to opine whether the 
veteran's residuals of a gunshot wound of the right shoulder or 
chest region, which pre-existed service, were aggravated during 
his period of active duty (January 1975 to December 1975).  The 
examiner should note that aggravation is defined as a worsening of 
the underlying pre-existing condition versus a temporary flare-ups 
of symptoms.  The examiner is also asked to provide a rationale 
for any opinion expressed. 

6.  The veteran should be afforded a VA general medical 
examination to determine if he has any disabilities which either 
individually or in combination result in his being unable to 
follow a substantial gainful occupation.  This should include 
specific evaluations of the lumbar spine, right shoulder, 
gastroesophageal reflux disease, Hepatitis C and residuals of a 
broken nose.  The claims folder should be made available to the 
examiner for review before the examination.  All indicated studies 
and any additional examinations deemed necessary should be 
accomplished.  The examiner is asked to comment on the impact that 
the veteran's disabilities have on his ability to be more than 
marginally employed.  

7.  Thereafter, the RO should ensure that no other notification or 
development action, in addition to that directed above, is 
required.  If further action is required, the RO should undertake 
it before further adjudication of the claim.  

8.  After completing any additional development deemed necessary, 
the RO should readjudicate the claims for service connection for 
residuals of gunshot wounds to the right shoulder (consistent with 
the recent holding in Cotant v. Principi, 17 Vet. App.  116 (2003) 
and pension (as required by Roberts v. Derwinski, 2 Vet. App. 387, 
389 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  If any 
benefits sought on appeal remains denied, the appellant and his 
representative should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



